Petition for Writ of Mandamus Dismissed and Opinion filed August 4, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00332-CV



                     IN RE R. WAYNE JOHNSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               133rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-15297

                           MEMORANDUM OPINION

      On May 6, 2022, relator, R. Wayne Johnson, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator contends that the trial court acted without jurisdiction
and issued a void order.

      Relator has been declared a vexatious litigant and is the subject of three pre-
filing orders, prohibiting him from filing, pro se, new litigation without seeking the
permission of the appropriate local administrative judge. See Tex. Civ. Prac. &
Rem. Code Ann. §§ 11.101, 11.102. The clerk of this court may not file an original
proceeding or other matter presented by a vexatious litigant subject to a pre-filing
order unless the litigant first obtains an order from the appropriate local
administrative judge permitting the filing. Tex. Civ. Prac. & Rem. Code Ann. §
11.103(a).

      On June 28, 2022, the clerk of this court notified relator that his original
proceeding was subject to dismissal without further notice, unless within 10 days
relator filed a copy of the order from the local administrative judge permitting the
filing of his petition. In response to the notice, relator did not provide a copy of the
pre-filing order permitting his petition or otherwise adequately respond to our
notice.

      Accordingly, we dismiss the mandamus petition for lack of jurisdiction. See
Tex. Civ. Prac. Rem. Code § 11.1035(b); In re Johnson, No. 14-21-00314-CV,
2021 WL 2837189, at *1 (Tex. App.—Houston [14th Dist.] July 8, 2021, orig.
proceeding) (mem. op.) (dismissing vexatious litigant’s petition for writ of
mandamus in absence of order from local administrative judge permitting filing of
original proceeding).


                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                           2